MEMORANDUM AND ORDER No. 634
FULLAM, District Judge.
Under the provisions of § 77(d) of the Bankruptcy Act, the Debtor is required to file a plan of reorganization within six months after the filing of the reorganization petition, or within such extended period as may be fixed by the Court (“no single extension at any one time to be for more than six months”). This time restriction does not apply to plans filed by others than the Debtor.
By Order No. 475, the period for such filing by the Debtor was extended to April 1,1972, and, by operation of Fed.R. Civ.Proc. 6(a), to the date hereof, April 3,1972.
The Trustees have filed a Plan which is, for the reasons stated therein, subject to completion in stages over a period of twelve months. The Debtor itself has not filed a plan, nor has it sought an extension of time in which to do so-.
In order to remove any possible doubt as to the right of the Debtor to file a plan should it elect to do so, and in order to make clear that the proposed future completion of the Trustees’ plan is not precluded by Order No. 475, it seems advisable to enter a further order extending the time for such filing.